Exhibit (17)(d) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Global Growth Fund as of Februar y 28, 2010 I N V E S T M E N T U P D A T E Economic and Market Conditions Most global equity markets posted positive returns for the six months ending February 28, 2010. However, after the brisk upward momentum seen during the second half of 2009, global markets began to slow in the first two months of the new year, primarily due to renewed uncertainty about the sustainability of a broad-based economic recovery when the significant stimulus measures that helped spark the markets rebound last year are fully pared back.  Foreign equities in the developed world, as represented by the MSCI Europe, Australasia, Far East (EAFE) Index, produced marginally positive results for the six-month period, with the MSCI EAFE Index posting a modest 0.72% gain. By comparison, the Standard & Poors 500 Index, a proxy for the broad-based U.S. equity market, advanced 9.32%. 1 Within the developed world, equities in the Far East region  excluding those in Japan, an economy that continued to struggle  did relatively well. Within Europe, the fear of a sovereign debt default within countries such as Greece, Spain and Italy negatively affected the performance of most countries in the euro zone, while countries outside the zone, such as Sweden, Switzerland and Norway, performed well over the period, as investors sought safe havens in countries not tied to the euro or to a potential bailout. The momentum in global equities remained somewhat stronger in the emerging markets than in developed markets during the period, as measured by the MSCI Emerging Markets Indexs 12.19% return. But these still developing world markets, too, saw their upward growth trajectory begin to flatten out in early 2010, as investors reacted to many of the same uncertainties about the likely consequences of government stimulus removal. Equities in some of the larger developing economies such as China, India and Brazil demonstrated solid returns during the period, while those in several of the smaller emerging markets economies were among the biggest laggards. Management Discussion The Fund 2 maintained its forward momentum dur- ing the six months ending February 28, 2010, gain- ing ground as global equity markets moved along a mostly upward path during the period. When com- pared with its primary benchmark, the MSCI World Index (the Index), the Fund came up somewhat short, however. This lagging performance was mostly due to asset allocation. In particular, being under- weighted relative to the Index in its allocations to the Total Return Performance 8/31/09  2/28/10 Class A 3 3.87% Class B 3 3.59 Class C 3 3.70 MSCI World Index 1 5.21 Lipper Global Multi-Cap Growth Funds Average 1 7.98 See page 3 for more performance information. 1 It is not possible to invest directly in an Index or a Lipper Classification. The Indexs total return does not reflect commissions or expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. MSCI Index returns reflect dividends net of any applicable foreign withholding taxes. The Lipper total return is the average total return, at net asset value, of the funds that are in the same Lipper Classification as the Fund. 2 The Fund currently invests in a separate registered investment company, Global Growth Portfolio, with the same objective and policies as the Fund. References to investments are to the Portfolios holdings. 3 Six-month returns are cumulative. These returns do not include the 5.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. Absent an expense reimbursement by the Administrator, performance would be lower. Class A shares are subject to a 1% redemption fee if redeemed or exchanged within 90 days of the settlement of the purchase. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 1 Eaton Vance Global Growth Fund as of Februar y 28, 2010 INVESTMENT UPDATE information technology, health care and consumer staples sectors held back the Funds performance. A moderate stake in cash over the course of the period also detracted, as returns for that asset class were well below those achieved by the primary benchmark, which is composed of equities exclusively. On the upside, favorable security selection offset some of the negative effects of inopportune asset allocation, espe- cially the Funds picks within the energy sector. Consistent with the relative returns of the U.S. and international equity markets overall during the past six months, the Funds domestic sleeve produced a higher nominal return than did the international (non-U.S.) sleeve. The U.S. portions return, however, lagged slightly behind that of the U.S. equity market as a whole. In general, the domestic sleeve became more conservatively positioned during the period, which dragged on performance at a time when equi- ties farther out on the risk spectrum tended to lead the market. As part of that conservative positioning, the domestic sleeve had a larger-than-normal position in cash, which detracted in a rising market environ- ment. Unrewarding stock selection, particularly in the specialty retail industry, also weighed on the domestic sleeves relative performance. Conversely, solid secu- rity selection in the wireless communications and oil, gas and consumable fuels industries helped offset some of the drag. The international portion of the Fund outpaced the overall performance of equities in the developed world. The driving force behind the international sleeves excess performance was favorable security selection, particularly within the materials, energy, industrials and consumer staples sectors. The inter- national sleeve also benefited from its greater focus on the large-cap segment of the market and from its more growth-oriented approach to security selec- tion, as growth outpaced value during the period. Overweighted allocations to the industrials and mate- rials sectors contributed as well, while underweight- ings to consumer staples and health care detracted. The sleeves exposure to the emerging markets and its underweighting to Japan also contributed. In selecting stocks, management seeks to capitalize on the fact that nearly half of all investable stocks are found outside the United States, including securities of both established and emerging companies that are domiciled in both the developed and still-developing economies of the world. Management seeks to pur- chase stocks that it believes to be reasonably priced in relation to their fundamental value, and which will grow in value over time. In the current market environment, we believe there are many fundamen- tally sound companies trading at attractive valuations, which we believe is a positive factor that long-term investors should consider. Portfolio Composition Top 10 Holdings 1 By net assets NII Holdings, Inc. 2.1% Novartis AG ADR Crown Castle International Corp. State Street Corp. Mitsui & Co., Ltd. Banco Santander Central Hispano SA ADR Gildan Acitvewear, Inc. Nestle SA British American Tobacco PLC Research In Motion, Ltd. 1 Top 10 Holdings represented 16.5% of the Portfolios net assets as of 2/28/10. Excludes cash equivalents. 2 As a percentage of the Portfolio's net assets as of 2/28/10. Excludes cash equivalents. 2 Eaton Vance Global Growth Fund as of Februar y 28, 2010 F U N D P E R F O R M A N C E Performance 1 Class A Class B Class C Share Class Symbol ETIAX EMIAX ECIAX Average Annual Total Returns (at net asset value) Six Months 3.87% 3.59% 3.70% One Year Five Years -0.33 -0.82 -0.83 Ten Years -3.85 -4.39 -4.39 Life of Fund  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months -2.12% -1.41% 2.70% One Year Five Years -1.50 -1.22 -0.83 Ten Years -4.41 -4.39 -4.39 Life of Fund   Inception dates: Class A: 9/18/95; Class B: 9/18/95; Class C: 11/22/95 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. Average Annual Total Returns do not include the 5.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 5.75% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC returns for Class C reflect a 1% CDSC for the first year. Absent an expense reimbursement by the Administrator, performance would be lower. Class A shares are subject to a 1% redemption fee if redeemed or exchanged within 90 days of the settlement of the purchase. Total Annual Operating Expenses 2 Class A Class B Class C Gross Expense Ratio 2.76% 3.26% 3.26% Net Expense Ratio 2 Source: Prospectus dated 1/1/10. Net Expense Ratio reflects a contractual expense reimbursement that continues through 12/31/10. Thereafter, the expense reimbursement may be changed or terminated at any time. Without this expense reimbursement expenses would be higher. 3 As a percentage of the Portfolios net assets as of 2/28/10. Excludes cash equivalents. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 3 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 FUN D EXP ENSES Example: As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2009  February 28, 2010). Actual Expenses: The first section of the table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Global Growth Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,038.70 $10.11** Class B $1,000.00 $1,035.90 $12.62** Class C $1,000.00 $1,037.00 $12.63** Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,014.90 $9.99** Class B $1,000.00 $1,012.40 $12.47** Class C $1,000.00 $1,012.40 $12.47** * Expenses are equal to the Funds annualized expense ratio of 2.00% for Class A shares, 2.50% for Class B shares and 2.50% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. The Example reflects the expenses of both the Fund and the Portfolio. ** Absent an allocation of expenses to an affiliate, the expenses would be higher. 4 Eaton Vance Global Growth Fund as of F e br uar y 28, 2010 FINANCIAL STATEMENTS (Unaudited) S t a t e m e n t o f A s s e t s a n d L i a b i l i t i e s As of February 28, 2010 Assets Investment in Global Growth Portfolio, at value (identified cost, $47,358,454) $ 54,237,051 Receivable for Fund shares sold 279,673 Receivable from affiliate 19,344 Other assets 47,419 Total assets $ 54,583,487 Liabilities Payable for Fund shares redeemed $ 103,583 Payable to affiliates: Management fee 5,643 Distribution and service fees 25,187 Accrued expenses 73,258 Total liabilities $ 207,671 Net Assets $ 54,375,816 Sources of Net Assets Paid-in capital $ 98,448,399 Accumulated net realized loss from Portfolio (50,276,447) Accumulated distributions in excess of net investment income (674,733) Net unrealized appreciation from Portfolio 6,878,597 Total $ 54,375,816 Class A Shares Net Assets $ 42,933,145 Shares Outstanding 2,806,381 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 15.30 Maximum Offering Price Per Share (100 94.25 of net asset value per share) $ 16.23 Class B Shares Net Assets $ 4,383,591 Shares Outstanding 291,598 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 15.03 Class C Shares Net Assets $ 7,059,080 Shares Outstanding 488,319 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 14.46 On sales of $50,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S t a t e m e n t o f O p e r a t i o n s For the Six Months Ended February 28, 2010 Investment Income Dividends allocated from Portfolio (net of foreign taxes, $18,640) $ 277,515 Interest allocated from Portfolio 2,726 Securities lending income allocated from Portfolio, net 16,838 Miscellaneous income 47,419 Expenses allocated from Portfolio (404,095) Total investment loss $ (59,597) Expenses Management fee $ 35,316 Distribution and service fees Class A 109,997 Class B 24,164 Class C 36,256 Trustees fees and expenses 250 Custodian fee 5,548 Transfer and dividend disbursing agent fees 82,154 Legal and accounting services 17,921 Printing and postage 16,217 Registration fees 17,747 Miscellaneous 4,055 Total expenses $ 349,625 Deduct  Allocation of expenses to affiliates $ 162,655 Total expense reductions $ 162,655 Net expenses $ 186,970 Net investment loss $ (246,567) Realized and Unrealized Gain (Loss) from Portfolio Net realized gain (loss)  Investment transactions $ 4,111,732 Foreign currency transactions (9,845) Net realized gain $ 4,101,887 Change in unrealized appreciation (depreciation)  Investments $(1,736,429) Foreign currency (3,968) Net change in unrealized appreciation (depreciation) $ (1,740,397) Net realized and unrealized gain $ 2,361,490 Net increase in net assets from operations $ 2,114,923 S e e notes to financ ial statem e nts 5 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s Six Months Ended Increase (Decrease) February 28, 2010 Year Ended in Net Assets (Unaudited) August 31, 2009 From operations  Net investment income (loss) $ (246,567) $ 174,368 Net realized gain (loss) from investment and foreign currency transactions 4,101,887 (29,009,536) Net change in unrealized appreciation (depreciation) from investments and foreign currency (1,740,397) (2,636,780) Net increase (decrease) in net assets from operations $ 2,114,923 $ (31,471,948) Distributions to shareholders  From net investment income Class A $ (462,937) $ (178,934) Class B (23,768)  Class C (51,737)  Total distributions to shareholders $ (538,442) $ (178,934) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 3,190,587 $ 8,182,512 Class B 360,668 589,706 Class C 526,948 929,157 Net asset value of shares issued to shareholders in payment of distributions declared Class A 424,103 162,915 Class B 19,955  Class C 43,101  Cost of shares redeemed Class A (5,015,885) (16,886,876) Class B (545,454) (2,051,200) Class C (652,159) (2,533,497) Net asset value of shares exchanged Class A 490,928 2,041,212 Class B (490,928) (2,041,212) Redemption fees 678 4,862 Net decrease in net assets from Fund share transactions $ (1,647,458) $ (11,602,421) Net decrease in net assets $ (70,977) $ (43,253,303) Six Months Ended February 28, 2010 Year Ended Net Assets (Unaudited) August 31, 2009 At beginning of period $54,446,793 $ 97,700,096 At end of period $54,375,816 $ 54,446,793 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ (674,733) $ 110,276 S e e notes to financ ial statem e nts 6 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $14.880 $21.350 $22.300 $17.430 $15.550 $13.220 Income (Loss) From Operations Net investment income (loss) $ (0.060) $ 0.057 $ 0.073 $ (0.067) $ (0.158) $ (0.122) Net realized and unrealized gain (loss) 0.644 (6.477) (1.027) 4.933 2.038 2.452 Total income (loss) from operations $ 0.584 $ (6.420) $ (0.954) $ 4.866 $ 1.880 $ 2.330 Less Distributions From net investment income $ (0.164) $ (0.051) $  $  $  $  Total distributions $ (0.164) $ (0.051) $  $  $  $  Redemption fees $ 0.000 $ 0.001 $ 0.004 $ 0.004 $ 0.000 $ 0.000 Net asset value  End of period $15.300 $14.880 $21.350 $22.300 $17.430 $15.550 Total Return 3.87% (30.00)% (4.26)% 27.94% 12.09% 17.62% Ratios/Supplemental Data Net assets, end of period (000s omitted) $42,933 $42,642 $72,303 $61,973 $49,529 $41,155 Ratios (as a percentage of average daily net assets): Expenses 2.00% 2.00% 2.13% 2.33% 2.49% 2.52% Net investment income (loss) (0.77)% 0.45% 0.32% (0.33)% (0.95)% (0.82)% Portfolio Turnover of the Portfolio 65% 155% 124% 94% 186% 130% (1) Computed using average shares outstanding. (2) Net investment income per share reflects a dividend resulting from a corporate action allocated from the Portfolio which amounted to $0.101 per share. Excluding this dividend, the ratio of net investment income (loss) to average daily net assets would have been (0.12)%. (3) Net investment loss per share reflects special dividends allocated from the Portfolio which amounted to $0.069 per share. Excluding special dividends, the ratio of net investment loss to average daily net assets would have been (0.67)%. (4) Amount is less than $0.0005. (5) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (6) Not annualized. (7) Includes the Funds share of the Portfolios allocated expenses. (8) Excludes the effect of custody fee credits, if any, of less than 0.005%. (9) Annualized. The investment adviser(s) to the Portfolio waived a portion of its investment adviser fee and/or the administrator of the Fund subsidized certain operating expenses (equal to 0.58%, 0.75%, 0.07%, 0.04% and less than 0.01% of average daily net assets for the six months ended February 28, 2010 and the years ended August 31, 2009, 2008, 2006 and 2005, respectively). S e e notes to financ ial statem e nts 7 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $14.580 $20.930 $21.970 $17.260 $15.480 $13.220 Income (Loss) From Operations Net investment loss $ (0.098) $ (0.009) $ (0.040) $ (0.171) $ (0.251) $ (0.197) Net realized and unrealized gain (loss) 0.626 (6.342) (1.004) 4.877 2.031 2.457 Total income (loss) from operations $ 0.528 $ (6.351) $ (1.044) $ 4.706 $ 1.780 $ 2.260 Less Distributions From net investment income $ (0.078) $  $  $  $  $  Total distributions $ (0.078) $  $  $  $  $  Redemption fees $ 0.000 $ 0.001 $ 0.004 $ 0.004 $ 0.000 $ 0.000 Net asset value  End of period $15.030 $14.580 $20.930 $21.970 $17.260 $15.480 Total Return 3.59% (30.34)% (4.73)% 27.29% 11.50% 17.10% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,384 $ 4,865 $12,770 $21,436 $22,824 $29,464 Ratios (as a percentage of average daily net assets): Expenses 2.50% 2.50% 2.63% 2.83% 2.99% 3.02% Net investment loss (1.28)% (0.07)% (0.17)% (0.87)% (1.52)% (1.32)% Portfolio Turnover of the Portfolio 65% 155% 124% 94% 186% 130% (1) Computed using average shares outstanding. (2) Net investment loss per share reflects a dividend resulting from a corporate action allocated from the Portfolio which amounted to $0.125 per share. Excluding this dividend, the ratio of net investment loss to average daily net assets would have been (0.72)%. (3) Net investment loss per share reflects special dividends allocated from the Portfolio which amounted to $0.070 per share. Excluding special dividends, the ratio of net investment loss to average daily net assets would have been (1.22)%. (4) Amount is less than $0.0005. (5) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (6) Not annualized. (7) Includes the Funds share of the Portfolios allocated expenses. (8) Excludes the effect of custody fee credits, if any, of less than 0.005%. (9) Annualized. The investment adviser(s) to the Portfolio waived a portion of its investment adviser fee and/or the administrator of the Fund subsidized certain operating expenses (equal to 0.58%, 0.75%, 0.07%, 0.04% and less than 0.01% of average daily net assets for the six months ended February 28, 2010 and the years ended August 31, 2009, 2008, 2006 and 2005, respectively). S e e notes to financ ial statem e nts 8 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class C Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $14.050 $20.180 $21.180 $16.640 $14.920 $12.740 Income (Loss) From Operations Net investment loss $ (0.094) $ (0.008) $ (0.038) $ (0.164) $ (0.237) $ (0.191) Net realized and unrealized gain (loss) 0.609 (6.123) (0.966) 4.700 1.957 2.371 Total income (loss) from operations $ 0.515 $ (6.131) $ (1.004) $ 4.536 $ 1.720 $ 2.180 Less Distributions From net investment income $ (0.105) $  $  $  $  $  Total distributions $ (0.105) $  $  $  $  $  Redemption fees $ 0.000 $ 0.001 $ 0.004 $ 0.004 $ 0.000 $ 0.000 Net asset value  End of period $14.460 $14.050 $20.180 $21.180 $16.640 $14.920 Total Return 3.70% (30.43)% (4.72)% 27.28% 11.53% 17.11% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,059 $ 6,940 $12,627 $12,863 $10,738 $11,364 Ratios (as a percentage of average daily net assets): Expenses 2.50% 2.50% 2.63% 2.83% 2.99% 3.02% Net investment loss (1.27)% (0.06)% (0.17)% (0.85)% (1.48)% (1.33)% Portfolio Turnover of the Portfolio 65% 155% 124% 94% 186% 130% (1) Computed using average shares outstanding. (2) Net investment loss per share reflects a dividend resulting from a corporate action allocated from the Portfolio which amounted to $0.100 per share. Excluding this dividend, the ratio of net investment loss to average daily net assets would have been (0.63)%. (3) Net investment loss per share reflects special dividends allocated from the Portfolio which amounted to $0.065 per share. Excluding special dividends, the ratio of net investment loss to average daily net assets would have been (1.19)%. (4) Amount is less than $0.0005. (5) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (6) Not annualized. (7) Includes the Funds share of the Portfolios allocated expenses. (8) Excludes the effect of custody fee credits, if any, of less than 0.005%. (9) Annualized. The investment adviser(s) to the Portfolio waived a portion of its investment adviser fee and/or the administrator of the Fund subsidized certain operating expenses (equal to 0.58%, 0.75%, 0.07%, 0.04% and less than 0.01% of average daily net assets for the six months ended February 28, 2010 and the years ended August 31, 2009, 2008, 2006 and 2005, respectively). S e e notes to financ ial statem e nts 9 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) 1 Significant Accounting Policies Eaton Vance Global Growth Fund (the Fund) is a diversified series of Eaton Vance Growth Trust (the Trust). The Trust is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund offers three classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase . Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class B shares automatically convert to Class A shares eight years after their purchase as described in the Funds prospectus . Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses and net investment income and losses, other than class-specific expenses, are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Each class of shares differs in its distribution plan and certain other class-specific expenses. The Fund invests all of its investable assets in interests in Global Growth Portfolio (the Portfolio), a Massachusetts business trust, having the same investment objective and policies as the Fund. The value of the Funds investment in the Portfolio reflects the Funds proportionate interest in the net assets of the Portfolio (99.9% at February 28, 2010). The performance of the Fund is directly affected by the performance of the Portfolio. The financial statements of the Portfolio, including the portfolio of investments, are included elsewhere in this report and should be read in conjunction with the Funds financial statements. The following is a summary of significant accounting policies of the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America. A source of authoritative accounting principles applied in the preparation of the Funds financial statements is the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), which superseded existing non-Securities and Exchange Commission accounting and reporting standards for interim and annual reporting periods ending after September 15, 2009. The adoption of the Codification for the current reporting period did not impact the Funds application of generally accepted accounting principles. A Investment Valuation  Valuation of securities by the Portfolio is discussed in Note 1A of the Portfolios Notes to Financial Statements, which are included elsewhere in this report. B Income  The Funds net investment income or loss consists of the Funds pro-rata share of the net investment income or loss of the Portfolio and other income, less all actual and accrued expenses of the Fund. C Federal Taxes  The Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. At August 31, 2009, the Fund, for federal income tax purposes, had a capital loss carryforward of $36,892,511 which will reduce its taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Fund of any liability for federal income or excise tax. Such capital loss carryforward will expire on August 31, 2010 ($8,739,758), August 31, 2011 ($16,365,440) and August 31, 2017 ($11,787,313). Additionally, at August 31, 2009, the Fund had a net capital loss of $16,795,022 attributable to security transactions incurred after October 31, 2008. This net capital loss is treated as arising on the first day of the Funds taxable year ending August 31, 2010. In addition to the requirements of the Internal Revenue Code, the Fund may also be required to recognize its pro-rata share of the capital gains taxes incurred by the Portfolio. In doing so, the daily net asset value would reflect the Funds pro-rata share of the estimated reserve for such taxes incurred by the Portfolio. As of February 28, 2010, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Fund. Pursuant to the custodian agreement, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance the Fund maintains with SSBT. 10 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD All credit balances, if any, used to reduce the Funds custodian fees are reported as a reduction of expenses in the Statement of Operations. F Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. G Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Fund. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust, (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, the Fund enters into agreements with service providers that may contain indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. H Redemption Fees  Upon the redemption or exchange of shares by Class A shareholders within 90 days of the settlement of purchase, a fee of 1% of the current net asset value of these shares will be assessed and retained by the Fund for the benefit of the remaining shareholders. The redemption fee is accounted for as an addition to paid-in capital. I Other  Investment transactions are accounted for on a trade date basis. Dividends to shareholders are recorded on the ex-dividend date. J Interim Financial Statements  The interim financial statements relating to February 28, 2010 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting only of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders It is the present policy of the Fund to make at least one distribution annually (normally in December) of all or substantially all of its net investment income and to distribute annually all or substantially all of its net realized capital gains (reduced by available capital loss carryforwards from prior years, if any). Distributions are declared separately for each class of shares. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of the Fund at the net asset value as of the ex-dividend date or, at the election of the shareholder, receive distributions in cash. The Fund distinguishes between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. 3 Management Fee and Other Transactions with Affiliates The management fee is earned by Eaton Vance Management (EVM) as compensation for management and administration of the business affairs of the Fund. The fee is computed at an annual rate of 0.25% of the Funds average daily net assets up to $500 million and at reduced rates as daily net assets equal or exceed that level, and is payable monthly. Pursuant to a Management Fee Reduction Agreement, EVM has agreed to reduce its management fee by 0.125% annually of the average daily net assets of the Fund. This agreement may not be terminated or amended unless approved by the majority vote of the non-interested Trustees. For the six months ended February 28, 2010, the management fee was equivalent to 0.125% (annualized) of the Funds average daily net assets and amounted to $35,316. In addition, EVM has agreed to reimburse the Funds operating expenses to the extent that they exceed 2.00%, 2.50% and 2.50% annually of the Funds average daily net assets for Class A, Class B and Class C, respectively. This agreement may be changed or terminated after December 31, 2010. Pursuant to this agreement, EVM was allocated $162,655 of the Funds operating expenses for the six months ended February 28, 2010. EVM serves as the sub-transfer agent of the Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. For the six months ended February 28, 2010, EVM earned $3,768 in sub-transfer agent fees. The Fund was informed that Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received $3,076 as its portion of the sales charge on sales of Class A shares for the six months ended February 28, 11 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD 2010. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Except for Trustees of the Fund and the Portfolio who are not members of EVMs organization, officers and Trustees receive remuneration for their services to the Fund out of the management fee. Certain officers and Trustees of the Fund and the Portfolio are officers of EVM. 4 Distribution Plans The Fund has in effect a distribution plan for Class A shares (Class A Plan), Class B shares (Class B Plan) and Class C shares (Class C Plan) (collectively, the Plans), pursuant to Rule 12b-1 under the 1940 Act. The Plans require the Fund to pay EVD amounts equal to an annual rate of 0.75% of its average daily net assets attributable to Class B and Class C shares and an amount equal to (a) 0.50% of that portion of its average daily net assets attributable to Class A shares which have remained outstanding for one year or less and (b) 0.25% of that portion of its average daily net assets which is attributable to Class A shares which have remained outstanding for more than one year, for providing ongoing distribution services to the Fund. The Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by the Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended February 28, 2010, the Fund paid or accrued to EVD $60,081, $18,123 and $27,192 for Class A, Class B and Class C shares, respectively, representing 0.27%, 0.75% and 0.75% (annualized) of the average daily net assets of Class A, Class B and Class C shares, respectively. At February 28, 2010, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately $2,059,000 and $4,150,000, respectively. The Class A Plan also authorizes the Fund to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares based on the value of Fund shares sold by such persons and remaining outstanding for at least one year. The Class B Plan and Class C Plan authorize the Fund to make payments of service fees equal to 0.25% per annum of its average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the sales commissions and distribution fees payable to EVD and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended February 28, 2010 amounted to $49,916, $6,041 and $9,064 for Class A, Class B and Class C shares, respectively, representing 0.23%, 0.25% and 0.25% (annualized) of the average daily net assets for Class A, Class B and Class C shares, respectively. 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within 18 months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under the Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to the Fund. For the six months ended February 28, 2010, the Fund was informed that EVD received approximately $100, $2,000 and $100 of CDSCs paid by Class A, Class B and Class C shareholders, respectively. 6 Investment Transactions For the six months ended February 28, 2010, increases and decreases in the Funds investment in the Portfolio aggregated $2,487,216 and $5,217,888, respectively. 7 Shares of Beneficial Interest The Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Fund) and classes. Transactions in Fund shares were as follows: 12 Eaton Vance Global Growth Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 202,358 656,233 Issued to shareholders electing to receive payments of distributions in Fund shares 26,325 12,976 Redemptions (319,381) (1,344,764) Exchange from Class B shares 30,662 155,731 Net decrease (60,036) (519,824) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 23,168 44,241 Issued to shareholders electing to receive payments of distributions in Fund shares 1,259 263 Redemptions (35,342) (162,025) Exchange to Class A shares (31,265) (158,907) Net decrease (42,180) (276,428) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 35,019 76,691 Issued to shareholders electing to receive payments of distributions in Fund shares 2,828  Redemptions (43,637) (208,374) Net decrease (5,790) (131,683) For the six months ended February 28, 2010 and year ended August 31, 2009, the Fund received $678 and $4,862, respectively, in redemption fees. 13 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 PORTFOLIO OF INVESTMENTS (Unaudited) Common Stocks  94.8% Security Shares Value Auto Components  1.2% Lear Corp. 9,116 $ 631,465 $ 631,465 Automobiles  1.6% Fiat SpA 8,300 $ 87,362 Honda Motor Co., Ltd. 10,000 345,887 Nissan Motor Co., Ltd. 33,000 260,965 Toyota Motor Corp. 4,900 183,414 $ 877,628 Beverages  1.2% Central European Distribution Corp. 11,200 $ 373,520 Fomento Economico Mexicano SA de CV ADR 6,800 291,040 $ 664,560 Biotechnology  2.1% Amylin Pharmaceuticals, Inc. 16,000 $ 302,400 Cephalon, Inc. 5,000 343,350 Genzyme Corp. 5,200 297,440 Gilead Sciences, Inc. 3,500 166,635 $ 1,109,825 Building Products  1.7% Lennox International, Inc. 3,340 $ 140,948 Owens Corning, Inc. 19,613 461,494 Wienerberger AG 19,740 336,711 $ 939,153 Capital Markets  3.1% 3i Group PLC 26,000 $ 104,410 State Street Corp. 19,750 886,973 TD Ameritrade Holding Corp. 40,800 713,592 $ 1,704,975 Security Shares Value Commercial Banks  9.7% Banco Santander Central Hispano SA ADR 66,000 $ 860,640 Barclays PLC 104,000 497,003 BOC Hong Kong Holdings, Ltd. 243,000 547,005 Credit Agricole SA 7,400 109,870 DBS Group Holdings, Ltd. 72,000 716,124 Intesa Sanpaolo SpA 114,000 400,905 KBC Groep NV 9,900 447,713 Mitsubishi UFJ Financial Group, Inc. 39,000 198,647 National Bank of Greece SA 20,200 380,773 Societe Generale 3,900 214,345 Turkiye Is Bankasi 45,296 123,777 Wells Fargo & Co. 26,900 735,446 $ 5,232,248 Commercial Services & Supplies  0.5% Copart, Inc. 7,300 $ 260,464 $ 260,464 Communications Equipment  3.0% Brocade Communications Systems, Inc. 54,979 $ 319,978 Palm, Inc. 42,000 256,200 Research In Motion, Ltd. 10,545 747,429 Riverbed Technology, Inc. 11,700 318,825 $ 1,642,432 Computers & Peripherals  0.5% Apple, Inc. 400 $ 81,848 Toshiba Corp. 32,000 160,067 $ 241,915 Construction & Engineering  0.4% Vinci SA 4,000 $ 209,134 $ 209,134 Consumer Finance  1.3% American Express Co. 10,600 $ 404,814 ORIX Corp. 3,800 291,173 $ 695,987 Chemicals  1.1% Agrium, Inc. 5,000 $ 323,750 Diversified Financial Services  0.9% Celanese Corp., Class A 8,900 277,591 CIT Group, Inc. 9,000 $ 327,870 $ 601,341 Moodys Corp. 6,000 159,720 $ 487,590 S e e notes to financ ial statem e nts 14 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Security Shares Value Diversified Telecommunication Services  1.4% Koninklijke KPN NV 15,100 $ 240,411 Telefonica SA 21,100 494,804 $ 735,215 Electric Utilities  0.4% E.ON AG ADR 6,700 $ 238,721 $ 238,721 Electrical Equipment  1.6% ABB, Ltd. ADR 17,300 $ 350,498 Harbin Electric, Inc. 8,500 160,905 Vestas Wind Systems A/S 5,350 264,579 Yingli Green Energy Holding Co. Ltd. ADR 6,905 79,960 $ 855,942 Electronic Equipment, Instruments & Components  1.6% FUJIFILM Holdings Corp. 18,000 $ 570,346 Hon Hai Precision Industry Co., Ltd. 67,000 265,326 Itron, Inc. 700 46,865 $ 882,537 Energy Equipment & Services  1.6% Nabors Industries, Ltd. 10,600 $ 233,624 OAO TMK GDR 20,100 357,559 Tenaris SA ADR 6,500 269,295 $ 860,478 Food & Staples Retailing  1.1% Shoppers Drug Mart Corp. 14,500 $ 606,349 $ 606,349 Food Products  4.5% Cosan, Ltd., Class A 35,300 $ 320,171 H.J. Heinz Co. 14,000 642,600 Lancaster Colony Corp. 2,700 155,358 Nestle SA 16,200 806,437 Unilever PLC 17,000 499,900 $ 2,424,466 Security Shares Value Health Care Equipment & Supplies  1.1% Masimo Corp. 10,600 $ 293,514 Mindray Medical International, Ltd. ADR 4,000 152,640 NuVasive, Inc. 3,100 123,845 $ 569,999 Health Care Providers & Services  1.9% CIGNA Corp. 12,200 $ 417,972 Laboratory Corp. of America Holdings 2,100 153,951 Lincare Holdings, Inc. 7,200 289,152 Quest Diagnostics, Inc. 3,000 170,250 $ 1,031,325 Hotels, Restaurants & Leisure  0.8% Bally Technologies, Inc. 7,000 $ 289,870 Carnival PLC 4,400 167,259 $ 457,129 Household Durables  3.3% Desarrolladora Homex SA de CV ADR 15,100 $ 412,834 Fisher & Paykel Appliances Holdings, Ltd. 280,000 117,210 LG Electronics, Inc. 1,400 129,065 Tempur-Pedic International, Inc. 22,273 632,553 Whirlpool Corp. 6,210 522,634 $ 1,814,296 Household Products  0.9% Church & Dwight Co., Inc. 5,200 $ 349,336 Henkel AG & Co. KGaA 3,000 132,230 $ 481,566 Industrial Conglomerates  1.6% Cookson Group PLC 50,000 $ 350,588 Keppel Corp., Ltd. 84,200 503,745 $ 854,333 Insurance  1.5% Allied World Assurance Holdings, Ltd. 1,781 $ 82,104 AXA SA ADR 8,600 173,118 Fairfax Financial Holdings, Ltd. 210 72,474 Swiss Reinsurance Co., Ltd. 5,100 229,107 Zurich Financial Services AG 1,100 265,337 $ 822,140 S e e notes to financ ial statem e nts 15 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Security Shares Value Internet Software & Services  0.5% Monster Worldwide, Inc. 20,400 $ 284,580 $ 284,580 IT Services  0.8% Accenture PLC, Class A 9,000 $ 359,730 Euronet Worldwide, Inc. 5,000 90,600 $ 450,330 Machinery  0.1% PACCAR, Inc. 1,600 $ 56,560 $ 56,560 Media  2.8% Central European Media Enterprises, Ltd., Class A 9,700 $ 261,609 DIRECTV, Class A 19,104 646,670 McGraw-Hill Cos., Inc. (The) 17,400 595,080 $ 1,503,359 Metals & Mining  3.8% Anglo American PLC ADR 15,610 $ 283,478 ArcelorMittal 12,800 489,216 Rio Tinto PLC ADR 1,600 332,480 Sterlite Industries India, Ltd. ADR 14,800 249,972 Thompson Creek Metals Co., Inc. 22,300 306,625 Vale SA ADR 16,600 408,360 $ 2,070,131 Multi-Utilities  0.7% RWE AG 4,700 $ 398,034 $ 398,034 Multiline Retail  0.7% Big Lots, Inc. 11,700 $ 391,950 $ 391,950 Office Electronics  0.5% Canon, Inc. 7,000 $ 290,457 $ 290,457 Oil, Gas & Consumable Fuels  8.2% Alpha Natural Resources, Inc. 6,318 $ 290,691 Apache Corp. 4,800 497,472 Security Shares Value Oil, Gas & Consumable Fuels (continued) Arch Coal, Inc. 13,200 $ 296,868 Brigham Exploration Co. 6,724 110,408 Forest Oil Corp. 5,800 157,180 Heritage Oil PLC 12,000 85,538 KazMunaiGas Exploration Production GDR 6,300 152,176 LUKOIL OAO ADR 7,000 367,500 Newfield Exploration Co. 3,300 168,531 Nexen, Inc. 26,000 585,000 OMV AG 3,100 114,782 Petroleo Brasileiro SA ADR 14,200 545,280 Soco International PLC 11,200 262,189 Statoil ASA ADR 13,495 303,233 Total SA ADR 9,400 523,204 $ 4,460,052 Pharmaceuticals  6.4% AstraZeneca PLC ADR 4,400 $ 194,128 Biovail Corp. 20,000 296,600 GlaxoSmithKline PLC ADR 10,700 397,398 King Pharmaceuticals, Inc. 26,900 302,625 Novartis AG ADR 19,200 1,062,144 Perrigo Co. 3,300 163,581 Pfizer, Inc. 24,000 421,200 Sanofi-Aventis 4,200 306,525 Warner Chilcott PLC 11,500 313,030 $ 3,457,231 Real Estate Investment Trusts (REITs)  0.2% Chimera Investment Corp. 32,700 $ 130,800 $ 130,800 Real Estate Management & Development  0.2% Raven Russia, Ltd. 169,000 $ 124,456 $ 124,456 Road & Rail  0.6% All America Latina Logistica SA (Units) 20,000 $ 178,402 Kansas City Southern 4,500 154,350 $ 332,752 Semiconductors & Semiconductor Equipment  2.1% Atheros Communications, Inc. 8,921 $ 320,175 Cree, Inc. 3,400 230,622 S e e notes to financ ial statem e nts 16 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Security Shares Value Semiconductors & Semiconductor Equipment (continued) Tessera Technologies, Inc. 25,320 $ 454,747 United Microelectronics Corp. ADR 34,000 116,620 $ 1,122,164 Software  1.1% Ariba, Inc. 13,688 $ 164,393 Check Point Software Technologies, Ltd. 5,600 182,560 Concur Technologies, Inc. 6,200 243,908 $ 590,861 Specialty Retail  2.0% Advance Auto Parts, Inc. 7,973 $ 325,299 Kingfisher PLC 71,000 232,904 Limited Brands, Inc. 8,500 187,935 RadioShack Corp. 17,500 342,300 $ 1,088,438 Textiles, Apparel & Luxury Goods  2.9% Gildan Activewear, Inc. 35,949 $ 848,756 Hanesbrands, Inc. 27,400 710,482 $ 1,559,238 Tobacco  1.5% British American Tobacco PLC 23,500 $ 799,016 $ 799,016 Trading Companies & Distributors  2.0% Mitsubishi Corp. 7,000 $ 174,608 Mitsui & Co., Ltd. 57,000 883,424 $ 1,058,032 Wireless Telecommunication Services  6.1% Crown Castle International Corp. 24,300 $ 918,540 Leap Wireless International, Inc. 10,000 142,700 NII Holdings, Inc. 29,805 1,115,303 Rogers Communications, Inc., Class B 19,000 627,570 Turkcell Iletisim Hizmetleri AS ADR 33,000 488,730 $ 3,292,843 Total Common Stocks (identified cost $44,563,220) $51,394,497 Inve stme nt Funds  2.3% Security Shares Value Capital Markets  2.3% iShares Russell 2000 Index Fund 10,000 $ 628,000 SPDR S&P MidCap rust 4,800 643,152 Total Investment Funds (identified cost $1,228,538) $ 1,271,152 Short-Term Investments  29. 0% Interest Description (000s omitted) Value Eaton Vance Cash Collateral Fund, LLC, 0.19% $14,733 $ 14,732,695 Eaton Vance Cash Reserves Fund, LLC, 0.13% 987 986,730 Total Short-Term Investments (identified cost $15,719,425) $ 15,719,425 Total Investments  126.1% (identified cost $61,511,183) $ 68,385,074 Other Assets, Less Liabilities  (26.1)% $(14,147,827) Net Assets  100.0% $ 54,237,247 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. ADR - American Depositary Receipt GDR - Global Depositary Receipt (1) Non-income producing security. (2) All or a portion of this security was on loan at February 28, 2010. (3) Security exempt from registration under Regulation S of the Securities Act of 1933, which exempts from registration securities offered and sold outside the United States. Security may not be offered or sold in the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. (4) The amount invested in Eaton Vance Cash Collateral Fund, LLC represents cash collateral received for securities on loan at February 28, 2010. Other Assets, Less Liabilities includes an equal and offsetting liability of the Portfolio to repay collateral amounts upon the return of loaned securities. (5) Affiliated investment company available to Eaton Vance portfolios and funds which invests in high quality, U.S. dollar denominated money market instruments. The rate shown is the annualized seven-day yield as of February 28, 2010. Net income allocated from the investment in Eaton Vance Cash Reserves Fund, LLC and Cash Management Portfolio, another affiliated investment company, for the six months ended February 28, 2010 was $348 and $0, respectively. S e e notes to financ ial statem e nts 17 Global Growth Portfolio as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Countr y Concentration of Portfolio Percentage Country of Net Assets Value United States 41.5% $22,522,560 Canada 8.1 4,414,553 United Kingdom 7.8 4,206,291 Japan 6.2 3,358,988 Switzerland 5.0 2,713,523 France 2.8 1,536,196 Brazil 2.7 1,452,213 Spain 2.5 1,355,444 Singapore 2.3 1,219,869 Russia 1.6 849,515 Germany 1.4 768,985 Italy 1.4 757,562 Netherlands 1.4 729,627 Mexico 1.3 703,874 Ireland 1.2 672,760 Turkey 1.1 612,507 Hong Kong 1.0 547,005 Austria 0.8 451,493 Belgium 0.8 447,713 Taiwan 0.7 381,946 Greece 0.7 380,773 Poland 0.7 373,520 Bermuda 0.6 315,728 Norway 0.6 303,233 Denmark 0.5 264,579 Czech Republic 0.5 261,609 India 0.5 249,972 China 0.4 232,600 Israel 0.3 182,560 Kazakhstan 0.3 152,176 South Korea 0.2 129,065 New Zealand 0.2 117,210 Long-Term Investments 97.1% $52,665,649 Short-Term Investments $15,719,425 Total Investments $68,385,074 S e e notes to financ ial statem e nts 18 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS (Unaudited) S t a t e m e n t o f A s s e t s a n d L i a b i l i t i e s As of February 28, 2010 Assets Unaffiliated investments, at value including $14,460,496 of securities on loan (identified cost, $45,791,758) $52,665,649 Affiliated investments, at value (identified cost, $15,719,425) 15,719,425 Foreign currency, at value (identified cost, $1,044) 1,047 Dividends receivable 65,883 Interest receivable from affiliated investment 296 Receivable for investments sold 958,928 Securities lending income receivable 2,794 Tax reclaims receivable 72,500 Total assets $69,486,522 Liabilities Collateral for securities loaned $14,732,695 Payable for investments purchased 404,476 Payable to affiliates: Investment adviser fee 27,473 Administration fee 10,407 Accrued expenses 74,224 Total liabilities $15,249,275 Net Assets applicable to investors interest in Portfolio $54,237,247 Sources of Net Assets Net proceeds from capital contributions and withdrawals $47,358,376 Net unrealized appreciation 6,878,871 Total $54,237,247 S t a t e m e n t o f O p e r a t i o n s For the Six Months Ended February 28, 2010 Investment Income Dividends (net of foreign taxes, $18,640) $ 277,516 Securities lending income, net 16,838 Interest income allocated from affiliated investments 2,726 Expenses allocated from affiliated investments (2,378) Total investment income $ 294,702 Expenses Investment adviser fee $ 210,199 Administration fee 70,238 Trustees fees and expenses 1,216 Custodian fee 88,544 Legal and accounting services 29,747 Miscellaneous 1,775 Total expenses $ 401,719 Deduct  Reduction of custodian fee $ 2 Total expense reductions $ 2 Net expenses $ 401,717 Net investment loss $ (107,015) Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 4,110,013 Investment transactions allocated from affiliated investments 1,734 Foreign currency transactions (9,845) Net realized gain $ 4,101,902 Change in unrealized appreciation (depreciation)  Investments $(1,736,435) Foreign currency (3,970) Net change in unrealized appreciation (depreciation) $ (1,740,405) Net realized and unrealized gain $ 2,361,497 Net increase in net assets from operations $ 2,254,482 S e e notes to financ ial statem e nts 19 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s Six Months Ended Increase (Decrease) February 28, 2010 Year Ended in Net Assets (Unaudited) August 31, 2009 From operations  Net investment income (loss) $ (107,015) $ 517,171 Net realized gain (loss) from investment and foreign currency transactions 4,101,902 (29,009,619) Net change in unrealized appreciation (depreciation) from investments and foreign currency (1,740,405) (2,635,027) Net increase (decrease) in net assets from operations $ 2,254,482 $ (31,127,475) Capital transactions  Contributions $ 2,487,216 $ 9,346,348 Withdrawals (5,217,888) (20,695,393) Net decrease in net assets from capital transactions $ (2,730,672) $ (11,349,045) Net decrease in net assets $ (476,190) $ (42,476,520) Net Assets At beginning of period $54,713,437 $ 97,189,957 At end of period $54,237,247 $ 54,713,437 S e e notes to financ ial statem e nts 20 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 FINANCIAL STATEMENTS CON T  D S u p p l e m e n t a r y D a t a Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Ratios/Supplemental Data Ratios (as a percentage of average daily net assets): Expenses 1.44% 1.45% 1.26% 1.28% 1.29% 1.29% Net investment income (loss) (0.38)% 0.97% 1.17% 0.70% 0.22% 0.40% Portfolio Turnover 65% 155% 124% 94% 186% 130% Total Return 4.16% (29.60)% (3.42)% 29.26% 13.43% 19.06% Net assets, end of period (000s omitted) $54,237 $54,713 $97,190 $96,585 $83,316 $82,344 (1) Excludes the effect of custody fee credits, if any, of less than 0.005%. (2) Annualized. (3) The investment adviser(s) voluntarily waived a portion of its investment adviser fee (equal to less than 0.01%, 0.04% and less than 0.01% of average daily net assets for the years ended August 31, 2009, 2006 and 2005, respectively). (4) Includes a dividend resulting from a corporate action equal to 0.46% of average daily net assets. (5) Includes special dividends equal to 0.35% of average daily net assets. (6) Not annualized. S e e notes to financ ial statem e nts 21 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) 1 Significant Accounting Policies Global Growth Portfolio (the Portfolio) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as a diversified, open-end management investment company. The Portfolios investment objective is to seek long-term capital growth. The Declaration of Trust permits the Trustees to issue interests in the Portfolio. At February 28, 2010, Eaton Vance Global Growth Fund held a 99.9% interest in the Portfolio. The following is a summary of significant accounting policies of the Portfolio. The policies are in conformity with accounting principles generally accepted in the United States of America. A source of authoritative accounting principles applied in the preparation of the Portfolios financial statements is the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), which superseded existing non-Securities and Exchange Commission accounting and reporting standards for interim and annual reporting periods ending after September 15, 2009. The adoption of the Codification for the current reporting period did not impact the Portfolios application of generally accepted accounting principles. A Investment Valuation  Equity securities (including common shares of closed-end investment companies) listed on a U.S. securities exchange generally are valued at the last sale price on the day of valuation or, if no sales took place on such date, at the mean between the closing bid and asked prices therefore on the exchange where such securities are principally traded. Equity securities listed on the NASDAQ Global or Global Select Market generally are valued at the NASDAQ official closing price. Unlisted or listed securities for which closing sales prices or closing quotations are not available are valued at the mean between the latest available bid and asked prices or, in the case of preferred equity securities that are not listed or traded in the over-the-counter market, by a third party pricing service that will use various techniques that consider factors including, but not limited to, prices or yields of securities with similar characteristics, benchmark yields, broker/dealer quotes, quotes of underlying common stock, issuer spreads, as well as industry and economic events. Short-term debt securities with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by a third party pricing service. The pricing service uses a proprietary model to determine the exchange rate. Inputs to the model include reported trades and implied bid/ask spreads. The daily valuation of exchange-traded foreign securities generally is determined as of the close of trading on the principal exchange on which such securities trade. Events occurring after the close of trading on foreign exchanges may result in adjustments to the valuation of foreign securities to more accurately reflect their fair value as of the close of regular trading on the New York Stock Exchange. When valuing foreign equity securities that meet certain criteria, the Trustees have approved the use of a fair value service that values such securities to reflect market trading that occurs after the close of the applicable foreign markets of comparable securities or other instruments that have a strong correlation to the fair-valued securities. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Portfolio in a manner that most fairly reflects the securitys value, or the amount that the Portfolio might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies or entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys or entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. The Portfolio may invest in Eaton Vance Cash Reserves Fund, LLC (Cash Reserves Fund), Eaton Vance Cash Collateral Fund, LLC (Cash Collateral Fund) and, prior to its liquidation in February 2010, Cash Management Portfolio (Cash Management), affiliated investment companies managed by Eaton Vance Management (EVM) or Boston Management and Research (BMR), a subsidiary of EVM. Cash Reserves Fund, Cash Collateral Fund and Cash Management generally value their investment securities utilizing the amortized cost valuation technique permitted by Rule 2a-7 under the 1940 Act, pursuant to which Cash Reserves Fund, Cash Collateral Fund and Cash Management must comply with certain conditions. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Reserves Fund, Cash Collateral Fund and Cash Management may value their investment securities based on available market quotations provided by a third party pricing service. B Investment Transactions  Investment transactions for financial statement purposes are accounted 22 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. C Income  Dividend income is recorded on the ex- dividend date for dividends received in cash and/or securities. However, if the ex-dividend date has passed, certain dividends from foreign securities are recorded as the Portfolio is informed of the ex-dividend date. Withholding taxes on foreign dividends and capital gains have been provided for in accordance with the Portfolios understanding of the applicable countries tax rules and rates. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. D Federal Taxes  The Portfolio has elected to be treated as a partnership for federal tax purposes. No provision is made by the Portfolio for federal or state taxes on any taxable income of the Portfolio because each investor in the Portfolio is ultimately responsible for the payment of any taxes on its share of taxable income. Since at least one of the Portfolios investors is a regulated investment company that invests all or substantially all of its assets in the Portfolio, the Portfolio normally must satisfy the applicable source of income and diversification requirements (under the Internal Revenue Code) in order for its investors to satisfy them. The Portfolio will allocate, at least annually among its investors, each investors distributive share of the Portfolios net investment income, net realized capital gains and any other items of income, gain, loss, deduction or credit. In addition to the requirements of the Internal Revenue Code, the Portfolio may also be subject to local taxes on the recognition of capital gains in certain countries. In determining the daily net asset value, the Portfolio estimates the accrual for such taxes, if any, based on the unrealized appreciation on certain portfolio securities and the related tax rates. Tax expense attributable to unrealized appreciation is included in the change in unrealized appreciation (depreciation) on investments. Capital gains taxes on securities sold are included in net realized gain (loss) on investments. As of February 28, 2010, the Portfolio had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Portfolios federal tax returns filed in the 3-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Portfolio. Pursuant to the custodian agreement, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance the Portfolio maintains with SSBT. All credit balances, if any, used to reduce the Portfolios custodian fees are reported as a reduction of expenses in the Statement of Operations. F Foreign Currency Translation  Investment valuations, other assets, and liabilities initially expressed in foreign currencies are translated each business day into U.S. dollars based upon current exchange rates. Purchases and sales of foreign investment securities and income and expenses denominated in foreign currencies are translated into U.S. dollars based upon currency exchange rates in effect on the respective dates of such transactions. Recognized gains or losses on investment transactions attributable to changes in foreign currency exchange rates are recorded for financial statement purposes as net realized gains and losses on investments. That portion of unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Portfolios organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Portfolio. Under Massachusetts law, if certain conditions prevail, interestholders in the Portfolio could be deemed to have personal liability for the obligations of the Portfolio. However, the Portfolios Declaration of Trust contains an express disclaimer of liability on the part of Portfolio interestholders and the By-laws provide that the Portfolio shall assume the defense on behalf of any Portfolio interestholder. Moreover, the By-laws also provide for indemnification out of Portfolio property of any interestholder held personally liable solely by reason of being or having been an interestholder for all loss or expense arising from such liability. Additionally, in the normal course of business, the Portfolio enters into agreements with service providers that may contain indemnification clauses. The Portfolios maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Portfolio that have not yet occurred. I Interim Financial Statements  The interim financial statements relating to February 28, 2010 and for the six months then ended have not been audited by an 23 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD independent registered public accounting firm, but in the opinion of the Portfolios management, reflect all adjustments, consisting only of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by BMR as compensation for investment advisory services rendered to the Portfolio. The fee is computed at an annual rate of 0.75% of the Portfolios average daily net assets up to $500 million and at reduced rates as daily net assets equal or exceed that level, and is payable monthly. Pursuant to a sub-advisory agreement, BMR pays Eagle Global Advisors, L.L.C. (Eagle) a portion of its adviser fee for sub-advisory services provided to the Portfolio. Prior to its liquidation in February 2010, the portion of the adviser fee payable by Cash Management on the Portfolios investment of cash therein was credited against the Portfolios investment adviser fee. EVM does not currently receive a fee for advisory services provided to Cash Reserves Fund. For the six months ended February 28, 2010, the Portfolios investment adviser fee totaled $212,295 of which $2,096 was allocated from Cash Management and $210,199 was paid or accrued directly by the Portfolio. For the six months ended February 28, 2010, the Portfolios investment adviser fee, including the portion allocated from Cash Management, was 0.75% (annualized) of the Portfolios average daily net assets. In addition, an administration fee is earned by EVM for administering the business affairs of the Portfolio and is computed at an annual rate of 0.25% of the Portfolios average daily net assets up to $500 million and at reduced rates as daily net assets equal or exceed that level. For the six months ended February 28, 2010, the administration fee was 0.25% (annualized) of the Portfolios average daily net assets and amounted to $70,238. Except for Trustees of the Portfolio who are not members of EVMs, BMRs or Eagles organizations, officers and Trustees receive remuneration for their services to the Portfolio out of the investment adviser and administration fees. Trustees of the Portfolio who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended February 28, 2010, no significant amounts have been deferred. Certain officers and Trustees of the Portfolio are officers of the above organizations. 3 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, aggregated $34,490,772 and $37,531,358, respectively, for the six months ended February 28, 2010. 4 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of the Portfolio at February 28, 2010, as determined on a federal income tax basis, were as follows: Aggregate cost $62,629,950 Gross unrealized appreciation $ 7,746,700 Gross unrealized depreciation (1,991,576) Net unrealized appreciation $ 5,755,124 5 Line of Credit The Portfolio participates with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Portfolio solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to the Portfolio based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Portfolio, it may be unable to borrow some or all of its requested amounts at any particular time. The Portfolio did not have any significant borrowings or allocated fees during the six months ended February 28, 2010. 6 Risks Associated with Foreign Investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Certain foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Portfolio, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. 24 Global Growth Portfolio a s o f F e b r u a r y 2 8 , 2 0 1 0 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 7 Securities Lending Agreement The Portfolio has established a securities lending agreement with SSBT as securities lending agent in which the Portfolio lends portfolio securities to qualified borrowers in exchange for collateral consisting of either cash or U.S. Government securities in an amount at least equal to the market value of the securities on loan. Cash collateral is invested in Cash Collateral Fund. The Portfolio earns interest on the amount invested in Cash Collateral Fund but it must pay (and at times receive from) the broker a loan rebate fee computed as a varying percentage of the collateral received. The net loan rebate fee received by the Portfolio amounted to $5,402 for the six months ended February 28, 2010. At February 28, 2010, the value of the securities loaned and the value of the collateral received amounted to $14,460,496 and $14,732,695, respectively. In the event of counterparty default, the Portfolio is subject to potential loss if it is delayed or prevented from exercising its right to dispose of the collateral. The Portfolio bears risk in the event that invested collateral is not sufficient to meet its obligations due on loans. 8 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At February 28, 2010, the inputs used in valuing the Portfolios investments, which are carried at value, were as follows: Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Common Stocks Consumer Discretionary $ 6,799,436 $ 1,524,068 $  $ 8,323,504 Consumer Staples 2,738,374 2,237,582  4,975,956 Energy 4,348,286 972,243  5,320,529 Financials 4,547,551 4,650,644  9,198,195 Health Care 5,861,855 306,525  6,168,380 Industrials 1,843,581 2,722,789  4,566,370 Information Technology 4,219,081 1,286,196  5,505,277 Materials 2,671,472   2,671,472 Telecommunication Services 3,292,843 735,216  4,028,059 Utilities 238,721 398,034  636,755 Total Common Stocks $36,561,200 $14,833,297* $  $51,394,497 Investment Funds $ 1,271,152 $  $  $ 1,271,152 Short-Term Investments  15,719,425  15,719,425 Total Investments $37,832,352 $30,552,722 $  $68,385,074 * Includes foreign equity securities whose values were adjusted to reflect market trading that occurred after the close of trading in their applicable foreign markets. The Portfolio held no investments or other financial instruments as of August 31, 2009 whose fair value was determined using Level 3 inputs. 25 Eaton Vance Global Growth Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 26 Eaton Vance Global Growth Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreement between Global Growth Portfolio (the Portfolio) and Boston Management and Research (BMR or the Adviser) and the sub-advisory agreement with Eagle Global Advisors, L.L.C. (Eagle or the Sub-adviser), as well as the administration agreement of the Portfolio with Eaton Vance Management (EVM), and the management contract of the Fund with EVM, including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory and sub-advisory agreements for the Portfolio, the administration agreement for the Portfolio and the management contract for the Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreement with BMR the sub-advisory agreement with Eagle for the Portfolio, the administration agreement for the Portfolio and the management contract for the Fund, the Board evaluated the nature, extent and quality of services provided to the Portfolio by BMR, EVM and by Eagle and to the Fund by EVM. The Board considered BMRs, EVMs and Eagles management capabilities and investment process with respect to the types of investments held by the Portfolio, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Portfolio and who also supervise Eagles management of the foreign portion of the Portfolio. The Board specifically noted BMRs in-house equity research capabilities. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to the Portfolio by senior management. The Board also reviewed the compliance programs of BMR, relevant affiliates thereof, and Eagle. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of BMR and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. The Board considered shareholder and other administrative services provided or managed by BMR and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. 27 Eaton Vance Global Growth Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD The Board considered the Advisers recommendations for Board action and other steps taken in response to the unprecedented dislocations experienced in the capital markets over recent periods, including sustained periods of high volatility, credit disruption and government intervention. In particular, the Board considered the Advisers efforts and expertise with respect to each of the following matters as they relate to the Fund and/or other funds within the Eaton Vance family of funds: (i) negotiating and maintaining the availability of bank loan facilities and other sources of credit used for investment purposes or to satisfy liquidity needs; (ii) establishing the fair value of securities and other instruments held in investment portfolios during periods of market volatility and issuer-specific disruptions; and (iii) the ongoing monitoring of investment management processes and risk controls. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by BMR, EVM and Eagle, taken as a whole, are appropriate and consistent with the terms of the investment advisory agreement with respect to BMR, the investment advisory agreement with respect to Eagle, the administration agreement with EVM and the management contract with EVM, respectively. Fund Performance The Board compared the Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board noted that the domestic portion of the Portfolio has been managed by BMR since the Funds inception and that the foreign portion of the Portfolio has been managed by Eagle since April 1, 2006. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for the Fund. The Board concluded that the Funds performance was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory and management fee rates, including any administrative fee rates, payable by the Portfolio and the Fund (referred to collectively as management fees). As part of its review, the Board considered the management fees and the Funds total expense ratio for the year ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. The Board considered the fact that the Adviser had waived fees and/or paid expenses for the Fund. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by BMR, EVM and Eagle, the Board concluded that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by BMR and relevant affiliates thereof in providing investment advisory and administrative services to the Fund, the Portfolio and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by BMR and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by BMR and its affiliates in connection with its relationship with the Fund and the Portfolio, including the benefits of research services that may be available to BMR as a result of securities transactions effected for the Portfolio and other advisory clients. The Board also concluded that, in light of its role as a sub-adviser not affiliated with the Adviser, the Sub-advisers profitability in managing the Portfolio was not a material factor. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by BMR and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which BMR and its affiliates, on the one hand, and the Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund and Portfolio increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of the Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of the Fund and the profitability of BMR and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by BMR and its affiliates and the Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of the Portfolio, the structure of the advisory fee, which includes breakpoints at several asset levels, can be expected to cause BMR and its affiliates, Eagle, and the Fund to continue to share such benefits equitably. 28 Eaton Vance Global Growth Fund O F F ICERS A N D T RUS T EES E a t o n V a n c e G l o b a l G r o w t h F u n d Officers Trustees Thomas E. Faust Jr. Ralph F. Verni Trustee and President Chairman Barbara E. Campbell Benjamin C. Esty Treasurer Allen R. Freedman Maureen A. Gemma Secretary and Chief Legal Officer William H. Park Paul M. ONeil Ronald A. Pearlman Chief Compliance Officer Helen Frame Peters Heidi L. Steiger Lynn A. Stout G l o b a l G r o w t h P o r t f o l i o Officers Trustees Duncan W. Richardson Ralph F. Verni President Chairman Edward R. Allen, III Benjamin C. Esty Vice President Thomas E. Faust Jr. Arieh Coll Vice President Allen R. Freedman Thomas N. Hunt, III William H. Park Vice President Ronald A. Pearlman Barbara E. Campbell Helen Frame Peters Treasurer Heidi L. Steiger Maureen A. Gemma Secretary and Chief Legal Officer Lynn A. Stout Paul M. ONeil Chief Compliance Officer 29 This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Sponsor and Manager of Eaton Vance Global Growth Fund and Administrator of Global Growth Portfolio Eaton Vance Management Two International Place Boston, MA 02110 Investment Adviser of Global Growth Portfolio Boston Management and Research Two International Place Boston, MA 02110 Sub-Adviser of Global Growth Portfolio Eagle Global Advisors, L.L.C. 5847 San Felipe, Suite 930 Houston, TX 77057 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Eaton Vance Global Growth Fund Two International Place Boston, MA 02110 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully the Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Fund and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 424-4/10 IASRC
